     Case: 1:20-cv-05643 Document #: 6 Filed: 12/22/20 Page 1 of 1 PageID #:82

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Art Akiane LLC
                              Plaintiff,
v.                                                   Case No.: 1:20−cv−05643
                                                     Honorable John J. Tharp Jr.
Mardel, Inc., et al.
                              Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, December 22, 2020:


         MINUTE entry before the Honorable John J. Tharp, Jr: The parties are directed to
review the procedures for initial status reports, located at
[https://www.ilnd.uscourts.gov/judge−info.aspx?79e F+7uiX7ewBj/ITKrjoA==] and to
submit an initial status report by 1/15/21. The report should include a proposed case
management schedule reflecting any disputes between the parties as to the proposed
schedule. Mailed notice(air, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
